



2020 EXECUTIVE PERFORMANCE RSU AWARD AGREEMENT
This Executive Performance RSU Award Agreement (the “Agreement”) is hereby
entered effective as of _____________, 2020 (the “Award Date”), by and between
Fuel Tech, Inc. (the “Company” or “Fuel Tech” or “FTI”), and _________________
(the “Participant”). Any term capitalized but not defined in this Agreement will
have the meaning set forth in the Fuel Tech, Inc. 2014 Long-Term Incentive Plan,
as it may be amended, modified or restated from time to time (the “Plan”).
1.Purpose. The purpose of this Agreement is, among other things, to align the
Participant’s interests with the interests of the Company and its stockholders
in the long-term growth of the Company and to reward the Participant for his or
her continued employment and service to the Company in the future and his or her
compliance with the Company’s policies (including, without limitation, the
Company’s Code of Business Ethics and Conduct), to protect the Company’s
interests in non-public, confidential and/or proprietary information, products,
trade secrets, customer relationships, and other legitimate business interests.
In view of these purposes, this Agreement, issued pursuant to Section 9 of the
Plan, provides the Participant the opportunity to receive an executive
performance RSU award in the manner and on the terms, conditions and amounts set
forth in this Agreement (“Executive Performance RSU”).
2.    Executive Performance RSU Award. For purposes of the Executive Performance
RSU Award calculations set forth below in this Agreement, the Committee, in the
exercise of its business judgment under the Plan, approved a total target number
of executive performance RSUs of ________ (“Target RSU Amount”). The Committee
shall award the Participant a number of RSUs from zero and up to 133.33% of the
Target RSU Amount on the Determination Date (which, for clarification, is after
the completion of the Performance Period) based on the Operating Income for the
Performance Period (as defined in Section 21).
(a)    Operating Income Measurement. Following the completion of the Performance
Period, the Committee will determine the Operating Income for the Performance
Period and shall approve the issuance to the Participant a number of Executive
Performance RSUs, determined as follows:
(i)    If the Company’s Operating Income for the Performance Period is less than
$1,000,000, no Executive Performance RSUs will be awarded.
(ii)    If the Company’s Operating Income for the Performance Period is at least
$1,000,000 and less than $2,000,000, then a number of Executive Performance RSUs
equal to two-thirdsof the Target RSU Amount will be awarded.
(iii)    If the Company’s Operating Income for the Performance Period is at
least $2,000,000 and less than $3,000,000, then a number of Executive
Performance RSUs equal to 100% of the Target RSU Amount will be awarded.


(iv)    If the Company’s Operating Income for the Performance Period equals or
exceeds $3,000,000, then a number of Executive Performance RSUs equal to 133.33%
of the Target RSU Amount will be awarded.
(v)    The number of Executive Performance RSUs awarded pursuant to this Section
2(a) will be determined based on straight line interpolation if the Operating
Income for the Performance Period is between the amounts listed above (e.g., if
Operating Income is $1,500,000, then a number of Executive Performance RSUs
equal to 83.335% of the Target RSU Amount will be awarded).
(b)    Determination Date. Any Executive Performance RSU awards made as a result
of the Company’s Operating Income will be made on the Determination Date,
subject to the terms and conditions of the Plan and this Agreement, including
the vesting schedule set forth in Section 2(d) below, provided that the
Participant’s Continuous Service has not terminated before the Determination
Date (except as provided in subsections (c) and (e) below).
(c)    Termination of Continuous Service.
(i)    If the Participant’s Continuous Service terminates for any reason before
the Determination Date, other than the Participant’s (A) termination by the
Company without Cause, (B) death, or (C) Disability, no Executive Performance
RSUs will be awarded to the Participant, except as provided in Section 2(e)
below.
(ii)    If, before the Determination Date, the Participant’s Continuous Service
is terminated by the Company without Cause, or due to death or Disability, the
Participant will be awarded a number of vested Executive Performance RSUs on the
Distribution Date equal to the product obtained by multiplying “X” by “Y” where
“X” equals the number of Executive Performance RSUs such Participant would have
been entitled to receive had such Participant remained in Continuous Service
until the Determination Date and “Y” equals a fraction, the numerator of which
is the number of days of Continuous Service during the Performance Period the
Participant had completed as of the date of his or her termination of Continuous
Service and the denominator of which is 365.
(iii)    If the Participant’s Continuous Service terminates on or after the
Determination Date, but before the Executive Performance RSUs have fully vested
under Section 2(d) or (e) below:
A.If the Participant’s Continuous Service is terminated by the Company for
Cause, the Participant will forfeit all Executive Performance RSUs, including
any Executive Performance RSUs that have vested under Section 2(d).
B.    If the Participant terminates Continuous Service due to death or
Disability, the Participant will vest in any Executive Performance RSUs that
have not vested under Section 2(d) or (e), and the Company will distribute
Shares to the Participant equal to the full number of Executive Performance RSUs
that were awarded to the Participant in accordance with Section 3 below.
C.    If the Participant’s Continuous Service is terminated other than (A) due
to death or Disability, or (B) by the Company for Cause, the Participant will
forfeit any Executive Performance RSUs that have not vested under Section 2(d)
or (e), and the Company will distribute Shares to the Participant equal to the
number of Executive Performance RSUs that already have vested in accordance with
Section 3 below.
(d)    Installment Vesting. Any Executive Performance RSUs awarded on the
Determination Date shall vest in three installments, as follows: (i) one-third
of the total Executive Performance RSUs awarded shall vest on the first
anniversary of the Award Date, (ii) one-third of the total Executive Performance
RSUs awarded shall vest on the second anniversary of the Award Date, and (iii)
the remaining one-third of the total Executive Performance RSUs awarded shall
vest on the third anniversary of the Award Date, in each case provided that the
Participant’s Continuous Service has not terminated before the applicable
vesting date.
(e)    Change in Control. In the event of a Change in Control before the
Determination Date for Executive Performance RSUs, the Committee shall
determine, in its sole discretion, whether to award none, some or all of the
Target RSU Amount to the Participant under this Agreement, which awards shall be
made within thirty (30) days of the Change in Control, and whether to accelerate
the vesting of those Executive Performance RSUs it so awards; provided that, in
no event shall the Participant be awarded a number of vested Executive
Performance RSUs that is less than the number determined as follows: (A) (1) the
Company’s Operating Income from the beginning of the Performance Period through
the calendar quarter ending immediately prior to the Change in Control shall be
multiplied by a fraction, the numerator of which is four (4) and the denominator
of which is the number of full calendar quarters ending prior to the Change in
Control, and (2) a number of Executive Performance RSUs shall be determined
according to the metrics of Section 2(a) above based on the above calculation of
the annualized operating income, then (B) the Company shall multiply that number
of Executive Performance RSUs by a fraction, the numerator of which is the
number of months of Continuous Service during the Performance Period the
Participant had completed as of the date of the Change in Control and the
denominator of which is thirty-six (36). In the event of a Change in Control on
or after the Determination Date, but before the Executive Performance RSUs
awarded to the Participant, if any, have fully vested under Sections 2(c) or
(d), if the Participant’s Continuous Service has not terminated before the
effective date of the Change in Control, the Executive Performance RSUs awarded
to the Participant will fully vest immediately prior to the Change in Control,
unless (i) the Company is the surviving entity and any adjustments necessary to
preserve the value of the Participant’s outstanding Executive Performance RSUs
have been made, or (ii) the Company’s successor at the time of the Change in
Control irrevocably assumes the Company’s obligations under the Plan and this
Agreement or replaces the Participant’s outstanding Executive Performance RSUs
with an award of equal or greater value and having terms and conditions no less
favorable to the Participant than those applicable to the Participant’s
Executive Performance RSUs immediately prior to the Change in Control; provided,
that, if the Participant’s Continuous Service has not terminated before the
effective date of the Change in Control and the Participant’s Executive
Performance RSUs do not become fully vested upon the Change in Control because
of the foregoing provisions of this paragraph (e), the Participant’s Executive
Performance RSUs nonetheless will become fully vested if, within two years after
the effective date of the Change in Control, the Company or its successor
terminates the Participant’s Continuous Service other than for Cause or the
Participant terminates his or her Continuous Service for Good Reason (as defined
below). If the Participant terminates Continuous Service following a Change in
Control due to death or Disability, the Participant will vest in any Executive
Performance RSUs that have not previously vested.
(f)    Deferral of Share Distribution. The Participant may elect to defer the
receipt of Shares beyond the vesting date of the underlying Executive
Performance RSUs in Section 2(d) above, by written election on the Company’s
then-current Deferral Election Form, filed within thirty (30) days of the Award
Date. Any deferral period must be expressed as a number of whole years, not less
than five (5) or more than ten (10), beginning on the Award Date. Any such
deferral election shall apply to the receipt of all Shares underlying the
Executive Performance RSUs under this Agreement; for example, a deferral period
of seven (7) years would result in the Participant receiving all Shares
underlying the vested Executive Performance RSUs seven (7) years from the Award
Date regardless of the fact that the Executive Performance RSUs under this
Agreement may have vested at differing times. If a Participant elects a deferral
period but thereafter the Participant’s Separation from Service occurs after the
Executive Performance RSUs vest but before the elected deferral period expires,
then, subject to the forfeiture provisions of Sections 7 and 10, distribution of
the Participant’s Shares underlying the Executive Performance RSUs will occur in
accordance with Section 3 below).
3.    Distribution of Shares. On the Distribution Date, the Company may either
(i) issue to the Participant or the Participant’s personal representative or
beneficiary a Share certificate, (ii) deposit Shares with an online broker or
other service provider contracted by the Company for such purpose, or (iii)
handle such Shares according to the terms of a Change in Control, subject to the
forfeiture provisions of Sections 4 and 7 below, but in each instance subject to
compliance to the satisfaction of the Committee with all requirements under
applicable laws or regulations in connection with such issuance and with the
requirements hereof and of the Plan. The Company will pay to the Participant in
cash an amount in lieu of any fractional RSU, based on the Fair Market Value Per
Share of the fractional Share. Until such time as Shares have been issued to the
Participant under this Section, the Participant shall not have any rights as a
holder of the Shares underlying this Executive Performance RSU Award including
but not limited to voting rights or dividends, if and when the Company declares
same.
4.    Adjustment of Executive Performance RSU Award. In the event that the
Company is required to prepare an accounting restatement due to the material
noncompliance with any financial reporting requirement under the federal
securities laws the Committee, in good faith and subject to its sole discretion,
may reduce or increase the number of RSUs awarded to the Participant under this
Agreement to reflect the number of RSUs that would have been awarded to the
Participant under the accounting restatement. At all times and regardless of the
date of adoption any RSU target amounts established, RSUs awarded and Shares
distributed under this Agreement shall be subject to any compensation recovery
policy adopted by the Company to comply with applicable law or to comport with
good corporate governances practices as determined by the Committee in its sole
discretion, as such policy may be amended from time to time. The Company’s
remedies and rights under this Section 4 shall be in addition to any other
remedies or rights that the Company shall have, and any penalties or
restrictions that may apply, under state or federal law, or any employment or
other agreement.
5.    Changes in Capital or Corporate Structure. In the event of any change in
the outstanding Shares or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Award Date, the RSUs granted
hereunder will be equitably adjusted or substituted pursuant to Section 13 of
the Plan.
6.    Non-transferability. RSUs awarded under this Agreement, and any rights and
privileges pertaining thereto, may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than as set
forth in Section 22.2 of the Plan.
7.    Non-Competition; Non-Solicitation and Confidentiality Restrictive
Covenants. In order to protect the Confidential Information (as defined below),
customer relationships, and other legitimate business interests of the Company,
during the Participant’s Continuous Service and for twelve (12) months following
the termination of his or her Continuous Service, the Participant will not,
directly or indirectly, as an employee, agent, member, director, partner,
consultant or contractor or in any other individual or representative capacity:
(a) solicit any Protected Individual (as defined below) for other employment or
engagement, induce or attempt to induce any Protected Individual to terminate
his or her employment, hire or engage any Protected Individual, or otherwise
interfere or attempt to interfere in any way in the relationship between the
Company and such Protected Individual; or (b) solicit or provide competitive
products or services to any Customer (as defined below) or Prospective Customer
(as defined below) or otherwise interfere or attempt to interfere in any way in
the relationship between the Company and any Customer or Prospective Customer.
Because the Company’s business is global in scope, the Participant understands
and agrees that these restrictions apply worldwide. The Participant further
agrees that at all times both during his or her Continuous Service and after his
or her Continuous Service terminates, the Participant will not, without the
Company’s express written permission, use Confidential Information for the
Participant’s own benefit or the benefit of any other person or entity or
disclose Confidential Information to any person other than (i) in the case of
disclosures made during Participant’s Continuous Service, to persons to whom
disclosure is required in connection with the performance of Participant’s
duties for the Company or (ii) any disclosure requested by a court or regulatory
authority with jurisdiction over the subject matter, in which event Participant
agrees promptly to notify the Company in advance of and cooperate with the
Company in any efforts to suppress or limit such disclosure.
The Participant agrees that in the event of a breach or threatened breach of any
of the covenants contained in this Section 7, in addition to any other penalties
or restrictions that may apply under any employment agreement, state law, or
otherwise, the Participant shall forfeit, upon written notice to such effect
from the Company: (i) any rights to receive an Executive Performance RSU Award
under this Agreement, (ii) any and all RSUs awarded to him or her under the Plan
and this Agreement, including vested RSUs or Shares; (iii) any Shares acquired
under this Award, and (iv) any profit the Participant has realized on the
vesting or sale of any Shares acquired under this Award, which the Participant
shall be required to repay to the Company). The forfeiture provisions of this
Section 7 shall continue to apply, in accordance with their terms, after the
provisions of any employment or other agreement between the Company and the
Participant have lapsed. The Participant consents and agrees that if the
Participant violates or threatens to violate any provisions of this Section 7,
the Company or its successors in interest shall be entitled, in addition to any
other remedies that they may have, including money damages, to an injunction to
be issued by a court of competent jurisdiction restraining the Participant from
committing or continuing any violation of this Section 7. In the event that the
Participant is found to have breached any provision set forth in this Section 7
or elsewhere in this Agreement, the time period provided for in that provision
shall be deemed tolled (i.e., it will not continue to run) for so long as the
Participant was in violation of that provision.
8.    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.
9.    Tax Consequences and Withholding. Nothing contained herein shall be
construed as a promise, guarantee, or other representation by the Company of any
particular tax effect nor shall the Company be liable for any taxes, penalties,
or other amounts incurred by the Participant. Without limiting the terms and
conditions set forth in Section 16 of the Plan, the Company may withhold from
any Shares that it is required to deliver under this Agreement the number of
Shares sufficient to satisfy applicable withholding requirements under any
applicable federal, state, local or foreign law, rule or regulation if any. The
Participant acknowledges that he or she has had sufficient opportunity to review
with his or her own tax advisors the federal, state, local, and foreign tax
consequences of the transactions contemplated by this Agreement. The Participant
acknowledges he or she must rely solely on such advisors and not on any
statement or representations of the Company or any of its agents. The
Participant understands that he or she (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by the Agreement.
10.    No Limitation on the Company’s Rights. The awarding of RSUs shall not in
any way affect the Company’s right or power to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets. The terms and provisions of this Agreement that
provide for the Participant to forfeit Executive Performance RSUs in the event
of a termination for Cause, shall be in addition to any other remedies or rights
that the Company shall have, and any penalties or restrictions that may apply,
under state or federal law, or any employment or other agreement.
11.    Plan and Agreement Not a Contract of Employment or Service. Without
limiting the terms and conditions set forth in Section 15 of the Plan, neither
the Plan nor this Agreement is a contract of employment or service, and no terms
of the Participant’s employment or service will be affected in any way by the
Plan, this Agreement or related instruments, except to the extent specifically
expressed therein. Neither the Plan nor this Agreement will be construed as
conferring any legal rights to the Participant to continue in service with the
Company or any subsidiary or affiliate thereof.
12.    Entire Agreement and Amendment. This Agreement is the entire Agreement
between the parties to it, and all prior oral and written representations are
merged in this Agreement. This Agreement may be amended, modified or terminated
only by written agreement between the Participant and the Company, provided,
that the Company may amend this Agreement without further action by the
Participant as set forth in Section 20 of the Plan.
13.    Headings. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.
14.    Notices. Notices given pursuant to this Agreement shall be in writing and
shall be deemed received when personally delivered, or on the date of written
confirmation of receipt by (i) overnight carrier, (ii) facsimile, (iii)
registered or certified mail, return receipt requested, addressee only, postage
prepaid, or (iv) such other method of delivery that provides a written
confirmation of delivery. Notice to the Company shall be directed to:
Fuel Tech, Inc.
27601 Bella Vista Parkway
Warrenville, Illinois 60555
Attention: Equity Administration Department
Notices to or with respect to the Participant will be directed to the
Participant, or to the Participant’s executors, personal representatives or
distributees, if the Participant is deceased, or the assignees of the
Participant, at the Participant’s most recent home address on the records of the
Company. The Company or the Participant may change the person and/or address to
which the other party must give notice under this Section 14 by giving the other
party written notice of such change, in accordance with the procedures described
above.
15.    Compliance with Laws. Without limiting the terms and conditions set forth
in Section 19 of the Plan, no certificate for Shares distributable pursuant to
the Plan or this Agreement shall be issued and delivered unless the issuance of
such certificate complies with all applicable legal requirements including,
without limitation, compliance with the provisions of applicable state
securities laws, the Securities Act of 1933, as amended from time to time or any
successor statute, the Exchange Act and the requirements of the exchanges on
which Shares may, at the time, be listed, and the provisions of any foreign
securities laws or the rules of foreign securities exchanges, where applicable.
16.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of the Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
17.    Incorporation of the Plan. The Plan, as it exists on the date of the
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Executive Performance RSU Award and the
Agreement shall be subject to all terms and conditions of the Plan. In the event
of any conflict between the provisions of the Agreement and the provisions of
the Plan, the terms of the Plan shall control, except with respect to the
vesting provisions set forth herein.
18.    Governing Law; Venue. The laws of the State of Delaware shall govern the
validity, interpretation, construction, and performance of this Agreement,
without regard to the conflict of laws principles thereof that would cause
another jurisdiction’s laws to be applied. The Company and the Participant
hereby irrevocably and unconditionally submit, for themselves and their
property, to the nonexclusive jurisdiction of any Illinois State court or
federal court of the United States of America sitting in the Northern District
of Illinois and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of any judgment, and the Company and the Participant hereby
irrevocably and unconditionally agree that all claims in respect of any such
action or proceeding may be heard and determined in any such Illinois State
court or, to the extent permitted by law, in such federal court.
19.    Code Section 409A. It is intended that this Agreement and the Plan be
designed and operated within the requirements of Code Section 409A (including
any applicable exemptions). Any provision that is required by Section 409A to
appear in the Plan or Agreement that is not expressly set forth therein shall be
deemed to be set forth therein, and the Plan shall be administered in all
respects as if such provision was expressly set forth herein. Any reference in
the Plan or Agreement to Section 409A or a Treasury Regulation Section shall be
deemed to include any similar or successor provisions thereto.
(a)    The Executive Performance RSU Award is intended to be exempt from Code
Section 409A under the short-term deferral exception set forth in Code Section
409A or, in the alternative, to comply with the requirements of Section 409A.
With respect to all or any portion of the RSU Award for which a deferral
election is not in effect (i.e., which is intended to be exempt from Code
Section 409A under the short-term deferral exception set forth in Code Section
409A), then notwithstanding the definition of Distribution Date or any other
provision in this Agreement to the contrary, the distribution of Shares shall
occur no later than the 15th day of the third month of the calendar year
following the calendar year in which the Performance Period ends (e.g., in the
event of the Participant’s termination due to Disability on December 15, 2020,
the Performance Period, by definition, shall end on December 15, 2020 and the
Shares shall be distributed no later than March 15, 2021). Also, with respect to
each RSU Award, the Determination Date shall not be later than the first
anniversary of the last day of the Performance Period.
(b)    Notwithstanding anything in the Plan or Agreement to the contrary, if the
Participant should become subject to the 6-month delay rule of Treasury
Regulation Section 1.409A-1(c)(3)(v), then to the extent that the Executive
Performance RSU award, in whole or in part, is subject to Section 409A and the
Participant is a Specified Employee (as defined below) as of the date of
Separation from Service (as defined below), distributions with respect to any
RSUs that have been deferred may not be made before the date that is six (6)
months after the date of Separation from Service or, if earlier, the date of the
Participant’s death.
(c)    Whenever a payment or distribution under this Agreement specifies a
payment or distribution period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the Change in
Control”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
(d)    Whenever a payment or distribution under this Agreement specifies a
payment or distribution “as soon as practicable” following a payment or
distribution event, such payment or distribution shall be made as soon as
practicable after such event, but not later than the fifteenth day of the third
month following the calendar year in which such event occurred, and the actual
date of payment within such period shall be within the sole discretion of the
Company.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute but one Agreement.
21.    Definitions. Where used in this Agreement, the following capitalized
terms shall have the following meanings:
(a)    “Confidential Information” means any information (whether or not
specifically labeled or identified as “confidential”), in any form or medium,
that is disclosed to, developed, or learned by the Participant during his or her
Continuous Service, that relates to the business, services, techniques,
know-how, processes, methods, formulations, investments, finances, operations,
plans, research or development of the Company, and that is not generally known
outside of the Company. Confidential Information includes, but is not limited
to: the identity and information concerning the needs and preferences of
current, former, and prospective customers; performance, compensation, and other
personnel data concerning employees of the Company; business plans and
strategies; plans for recruiting and hiring new personnel; trade secrets; and
pricing strategies and policies. Confidential Information does not include the
general skills, knowledge, and experience gained during the Participant’s
Continuous Service and common to others in the industry or information that is
or becomes publicly available without any breach by the Participant of this
Agreement.
(b)    “Customer” means any Person (as defined below) who or which is or was a
customer of the Company and with whom the Participant had business contact
during his or her tenure as a Participant hereunder or about whom the
Participant received Confidential Information; provided that a former customer
will only be considered a “Customer” for twelve (12) months after the last date
on which the Company provided products or services to such Person.
(c)    “Determination Date” means the actual date on which the Company awards
RSUs to the Participant under this Agreement, which typically shall be within
one hundred and twenty (120) days following the end of the applicable
Performance Period (subject to Section 19(a)). For clarification, this Section
21(c) shall not apply in circumstances in which the Participant receives RSUs
pursuant to Sections 2(c) or 2(e) (e.g., in the event of the Participant’s death
or termination due to Disability, or in certain instances of a termination of
Continuous Service without Cause or Change in Control).
(d)    “Distribution Date” means the date that is within thirty (30) days
following the date on which the underlying RSUs vest; provided, that the
Distribution Date for a Participant who elects to defer the distribution of his
or her Shares beyond the date on which the applicable RSU vests will be the
earlier of (i) the date of the Participant’s Separation from Service (subject to
Section 19(b)), or (ii) the end of the deferral period specified by the
Participant in his or her deferral election.
(e)    “Good Reason” shall have the meaning set forth in any employment,
consulting, or other written agreement between the Participant and the Company
and, if there is no employment, consulting, or other written agreement between
the Company and the Participant or if such agreement does not define “Good
Reason” then for purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, without the Participant’s prior written
consent:
(i)    Any material diminution in the Participant’s assigned duties,
responsibilities and/or authority;
(ii)    Any material reduction in the Participant’s base compensation;
(iii)    The Company requires the Participant to be based at a location that is
more than thirty-five (35) miles further from the Participant’s residence than
the location of the Participant’s principal job location or office immediately
prior to the Change in Control (except for required travel on Company’s business
to an extent substantially consistent with the Participant’s then present
business travel obligations); or
(iv)    Any other action or inaction that constitutes a material breach by the
Company of any agreement under which the Participant provides services to the
Company.
Notwithstanding the foregoing, Good Reason shall not exist unless the
Participant gives the Company written notice thereof within sixty (60) days
after its occurrence and the Company shall not have remedied the action or
omission within thirty (30) days after such written notice.
(f)    “Operating Income” means the Company’s operating income for the
Performance Period, before the impact of incentive pay (but including
adjustments to reflect the payment of sales commissions), as determined by the
Committee in its sole discretion.
(g)    “Performance Period” means the 2020 calendar year.
(h)    “Person” means an individual or any type of business entity.
(i)    “Prospective Customer” means any Person, other than a Customer, toward
whom or which the Company directed specific and material business development
efforts, such as, but not limited to, a detailed proposal or bid, and with whom
the Participant had business contact during his or her tenure as a Participant
hereunder or about whom the Participant received Confidential Information;
provided that such Person will only be considered a “Prospective Customer” for
twelve (12) months after the last date on which such efforts were undertaken by
the Company.
(j)    “Protected Individual” means an individual who is or was an employee,
consultant or advisor of the Company and with whom the Participant had business
contact at any time during the Participant’s employment or other retention by
the Company or about whom the Participant received Confidential Information;
provided that such a former employee, consultant or advisor will only be
considered a “Protected Individual” for six (6) months after the last date he or
she was employed by or provided services to the Company.
(k)    “Restricted Stock Unit” or “RSU” means a Restricted Stock Unit as defined
in the Plan that is payable only in Shares.
(l)    “Separation from Service” shall have the meaning given in Code Section
409A, and references to termination of Continuous Service, as they relate to any
deferral election or Distribution Date, shall be deemed to refer to a Separation
from Service. All references in this Agreement to “termination of employment” or
“employment termination” shall be deemed to refer to a Separation from Service.
(m)    “Specified Employee” has the meaning given to that term in Code Section
409A and Treasury Regulation §1.409A-1(i) (or any similar or successor
provisions).


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Award Date.
 
Fuel Tech, Inc.
_______________________________


By:                   
Its:                   




Exhibit A
to
2020 Executive Performance RSU Award Agreement



EXECUTIVE PERFORMANCE RSU DEFERRAL ELECTION FORM
Deferral election must be made within thirty (30) days of the Award Date
This Executive Performance RSU Deferral Election Form (“Deferral Election Form”)
is entered into by and between Fuel Tech, Inc. (the “Company”) and Vincent J.
Arnone (“the Participant” or “you”), who became eligible to receive an award of
RSUs under the Fuel Tech, Inc. 2014 Long-Term Incentive Plan, as amended (the
“Plan”) and a 2020 Executive Performance RSU Award Agreement (the “Agreement”),
which Agreement was legally effective ____________, 2020. The provisions of the
Plan and the Agreement are incorporated herein by reference in their entirety
and supersede any conflicting provisions contained in this Deferral Election
Form. Neither this Deferral Election Form nor the Plan or the Agreement shall be
construed as giving the Participant any right to continue to be employed by or
perform services for the Company or any subsidiary or affiliate thereof.
1.    Deferral of RSUs
Any deferral period must be expressed as a number of whole years, not less than
five (5) or more than ten (10), beginning on the Award Date.
Any such deferral must apply to receipt of all Shares underlying the of RSU
award. For example, if you were to elect a deferral period of seven (7) years
for any Executive Performance RSUs, this would result in you receiving Shares
underlying the entire Executive Performance RSUs award seven (7) years from the
Award Date regardless of the fact that the Executive Performance RSUs may have
vested at differing times.
All deferrals are subject to the terms of the Agreement. The Agreement generally
provides for distribution of all vested Shares within thirty (30) days following
your Separation From Service (subject to the six (6)-month delay described in
Section 19(b) of the Agreement which applies to certain Participants in the
Plan) if your Separation From Service occurs prior to the deferral date below.
If no deferral period is specified on the Deferral Election Form or if the
Company does not receive from you a signed and dated Deferral Election Form
within the required election period applicable to the RSUs, Shares underlying
those RSUs will be issued as described in the Agreement as soon as practicable
upon vesting of the RSUs.
□
No deferral. I wish to receive Shares upon vesting of each installment of RSUs.

□
I wish to defer receipt of all Shares underlying Executive Performance RSUs
until ___________, 20__.

2.    Deferral Election Effective Date, Revision of Election During Election
Period
This Deferral Election Form must be received by the Company within thirty (30)
days of the Award Date and will become irrevocable on such date. You may revise
this Deferral Election with respect to the deferral period no later than this
due date, by contacting the Company’s Equity Administration Department in
writing in accordance with the Notice provision set forth in Section 14 of the
Agreement.
__________________________________________
        
Date: ____________________________________








1


2020 Executive Performance RSU Award Agreement